Citation Nr: 0913642	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is the widow of the Veteran who served on 
active duty from June 1943 to February 1946, from April 1951 
to January 1953, and from January 1956 to February 1975.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Waco 
Regional Office (RO).  In November 2006, the case was 
remanded for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2003 at the age of 83; his 
immediate cause of death was myocardial infarction due to 
atherosclerosis due to chronic obstructive pulmonary disease 
(COPD).  Tobacco use was indicated as contributing to his 
death.  

2.  At the time of the Veteran's death, service connection 
was in effect for intermittent claudication, evaluated as 20 
percent disabling; bilateral hearing loss, evaluated as 10 
percent disabling; and hemorrhoids, posterior neck sebaceous 
cyst, and low back pain each evaluated as 0 percent 
disabling.

3.  The Veteran's fatal myocardial infarction, 
atherosclerotic cardiovascular disease, and COPD did not 
originate in service, or cardiovascular disease did not 
manifest within one year of discharge from service; are not 
otherwise related to service; and were not caused or 
chronically worsened by his service-connected intermittent 
claudication, bilateral hearing loss, hemorrhoids, posterior 
neck sebaceous cyst and low back pain.

4.  The Veteran's service-connected disabilities did not 
result in debilitation or otherwise hasten his death.


CONCLUSION OF LAW

The Veteran's death was not proximately due to or the result 
of a disease or injury incurred in service, or due to a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) Veteran status; 
2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

May 2003 (prior to the initial adjudication on appeal), 
February 2007, and July 2007 letters provided the appellant 
with notice of the evidence needed to substantiate the claim 
of service connection for cause of death, namely, evidence 
that the Veteran died of a service-connected injury or 
disease. 

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim, except for the 
effective date of claim and the degree of disability 
assignable); and of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition and for a condition not yet 
service-connected, except for a statement of the conditions, 
if any, for which the Veteran was service-connected at the 
time of his death).

To the extent that VCAA notice pertaining to the effective 
date and to the degree of disability assignable was not 
provided, as the claim of service connection for the cause of 
the Veteran's death is denied, no effective date or 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
appellant with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Regardless February and July 2007 letters provided notice in 
regards to how effective dates and disability ratings were 
assigned and the claim was readjudicated by a February 2009 
supplemental statement of the case.  

As a statement of the conditions for which the Veteran was 
service-connected at the time of his death was omitted from 
the VCAA notice, the error in content is presumed 
prejudicial, but the presumption is rebutted by actual 
knowledge on the part of the appellant and her representative 
submitted statements indicating that the Veteran's service-
connected intermittent claudication was related to his death 
causing atherosclerosis and that the evidenced showed that 
service connection for the cause of the Veteran's death was 
warranted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records, VA records and private medical records and 
sought a VA medical opinion.  As the appellant has not 
identified any additional evidence pertinent to her claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claims 
is required to comply with the duty to assist.

II.  Factual Background

The death certificate shows that the Veteran died in April 
2003 at the age of 83.  His immediate cause of death was 
myocardial infarction due to atherosclerosis due to COPD.  
Tobacco use was indicated as contributing to his death.  
At the time of the Veteran's death, service connection was in 
effect for intermittent claudication, evaluated as 20 percent 
disabling; bilateral hearing loss, evaluated at 10 percent 
disabling; and hemorrhoids, posterior neck sebaceous cyst, 
and low back pain each evaluated as 0 percent disabling.

Service treatment records contain no finding, history, or 
treatment of myocardial infarction, atherosclerosis, or 
chronic obstructive pulmonary disease.  On March 1951 
extended active duty report of medical history, the Veteran 
indicated that he had shortness of breath, and pain or 
pressure in the chest.  An accompanying clinical evaluation 
did not reveal any abnormalities in the lungs, chest, or 
heart.  A January 1953 discharge examination revealed that 
the lungs and chest, heart and vascular system were normal.  
A September 1955 active duty examination reported the lungs 
and chest, heart, and vascular system as normal.  His blood 
pressure reading was 122/80.  It was noted that a comparison 
had been made between a 1952 x-ray report of the Veteran's 
chest and a recent x-ray and the calcified lesion present in 
the apex of the right lung revealed that throughout the last 
three years there was no evidence of change.  This 
represented a healed zone of tuberculosis and was of no 
significance.  

A January 1958 enlistment examination reported the Veteran's 
lungs and chest, heart, and vascular system as normal.  
October 1961 periodic examination and January 1964 separation 
and reenlistment examination, included and 
electrocardiographic report and revealed that the lungs and 
chest, heart, and vascular system were normal.  Blood 
pressure reading was 112/76.  On January 1964 examination, a 
calcified nodular infiltrate of the right apex of the lung 
was noted from an old x-ray.  Blood pressure reading was 
108/64.  September 1968, September 1969, August 1973 periodic 
examinations included an electro radiographic record that did 
not reveal any abnormalities in the heart, cardiovascular 
system, or chest and lungs.   On September 1968 examination, 
his blood pressure was 120/80.  On September 1969 
examination, his blood pressure was 110/76.  On August 1973 
examination, his blood pressure reading was 102/64.  
In April 1974, the Veteran was diagnosed with probable 
chronic bronchitis.  A twenty year history of smoking one and 
half packs of cigarettes per day was noted.  Pulmonary 
function studies revealed very minimal decrease in forced 
expiratory flow with no significant response to 
bronchodilator.  The vital capacity was normal.  On April 
1974 retirement examination, his heart and vascular system 
was normal.  Chest and lung evaluation noted that there was 
increased percussion and auscultation diameter of the chest.  
On April 1974 report of medical history, it was noted that 
the Veteran experienced an episode of shortness of breath 
while golfing approximately two years ago.  No complications, 
no sequelae.  An April 1974 electrocardiograph reported 
normal sinus rhythm.  Blood pressure reading was 110/60.   

On December 1975 VA examination, there was no evidence of 
heart or lung disease.  The Veteran's blood pressure reading 
was 130/74.  

Treatment records from Dr. J. P. V. dated between 2000 and 
2001 included an impression of COPD, showed an initial 
evaluation for probable prostate cancer, and included a 
December 2000 lumbar spine series that revealed severe 
degenerative disc disease with scoliosis.  

Treatment records from Central Texas Veterans Health Care 
System dated from 2001 to 2002 noted a history of the Veteran 
smoking 10-15 cigarettes per day.  A chest x-ray revealed a 
right apical opacification with a differential diagnosis 
between a mass, post inflammatory; and post radiation 
changes.  A past medical history of dementia with occasional 
fecal incontinence, peripheral vascular disease, and 
cerebrovascular accident in 1998 followed by right carotid 
enarterectomy were noted.  The Veteran was also treated for 
bilateral hearing loss and hypertension.  

On May 2002 VA examination for the arteries and veins, it was 
noted hat the Veteran had a history of intermittent 
claudication for which he was service-connected, although it 
may not be related to arteriosclerosis.  The Veteran was 
diagnosed with intermittent pseudoclaudication, with adequate 
peripheral circulation.  

On May 2002 VA neurological examination, the examiner opined 
that the Veteran's cerebrovascular accident was related to 
arteriosclerosis, but the Veteran's diagnosis of intermittent 
claudication was, more likely than not, not related to 
arteriosclerosis.  The Veteran had persistent adequate 
pulsations in both lower extremities that would be 
inconsistent with a history of arteriosclerosis.   

On May 2002 VA respiratory examination, it was noted that the 
Veteran had a history of pneumonia in service.  He smoked a 
half of a pack of cigarettes per day, with a 120 pack a year 
history over the last 65 years.  The diagnosis was COPD, less 
likely than not related to pneumonia while in service.  

An August 2002 rating decision, among other things, denied 
service connection for arteriosclerosis, COPD (claimed as 
COPD and scars on the lung secondary to pneumonia), and 
cerebrovascular accident (including as secondary to 
intermittent claudication.  

In May 2007, a VA physician reviewed the Veteran's claims 
file in detail.  The physician noted that the symptoms and 
findings regarding the Veteran's service-connected condition 
of intermittent claudication were not consistent with 
peripheral vascular disease, but were more likely related to 
his lumbosacral spine condition, which in later years was 
characterized by significant degenerative arthropathy with 
degenerative disc disease.  This was more correctly termed 
"pseudoclaudication" or even "neurogenic claudication."  
The evidence of record suggested that the Veteran's symptoms 
and findings, while in service, and for which he received 
service connection, were related to the lumbar spine 
condition, and not to any vascular condition, and in that 
regard, were not related at all to his atherosclerotic 
coronary artery disease, which caused his death from 
myocardial infarction.  The physician added that the records 
did not substantiate the presence of ongoing peripheral 
vascular disease of the lower extremities.  In fact, the 
objective findings at the VA examination of 2002, when the 
Veteran was about 80 years of age, actually controvert the 
presence of peripheral vascular disease of any significance 
in that there were no reported symptoms of claudication, and 
the lower extremity pulses were normal, and the legs were 
without any objective findings of vascular insufficiency.  
With those factors in view as rationale, the physician opined 
that it was less likely than not that the Veteran's death was 
substantially related to any of his service-connected 
conditions, specifically the service-connected condition of 
intermittent claudication.  The physician commented that he 
did not find any medical evidence which linked the service 
connected condition to the cause of the Veteran's death.  

III.  Criteria and Analysis

The appellant and her representative contend that the 
Veteran's death due to a myocardial infarction due to 
atherosclerosis due to COPD was related to service or that a 
service-connected disability contributed to his death.  They 
indicated that the Veteran's intermittent claudication was 
related to the death causing atherosclerosis.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 C.F.R. § 
3.303(d). Service connection is also warranted (on a 
secondary basis) for disability that was caused or aggravated 
by another disability which is already service connected.  
38 C.F.R. § 3.310.

If certain chronic diseases (to include cardiovascular 
disease) are manifested to a compensable degree in the first 
year following the Veteran's discharge from active duty, they 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  A service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the Veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c) (3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

Here, myocardial infarction, which was the primary cause of 
the Veteran's death, and atherosclerosis and COPD, which were 
listed as contributing to his death, were not manifested in 
service; cardiovascular disease was not manifested in the 
first postservice year; and there was no competent evidence 
that related either the Veteran's death-causing myocardial 
infarction due to atherosclerosis due to COPD directly to his 
service.  Furthermore, on May 2002 VA respiratory 
examination, the examiner specifically opined that the 
Veteran's COPD was not related to a bout of pneumonia in 
service.  There is no medical evidence to the contrary.  
Consequently, service connection for the cause of the 
Veteran's death on the basis that the disabilities listed as 
causing or contributing to cause his death were incurred or 
aggravated in service is not warranted.

There remains for consideration the question of whether the 
disabilities for which the Veteran had established service 
connection, i.e., intermittent claudication, bilateral 
hearing loss, hemorrhoids, posterior neck sebaceous cyst, and 
low back pain, contributed to cause his death.  The May 2007 
report by a VA physician who reviewed the file specifically 
addressed this point.  In essence, this physician opined that 
the Veteran's service-connected disabilities did not 
contribute to cause his death.  The VA physician reasoned 
that the evidence of record suggested that the Veteran's 
symptoms and findings, while in service, and for which he 
received service connection, were related to the lumbar spine 
condition, and not to any vascular condition, and in that 
regard, were not related at all to his atherosclerotic 
coronary artery disease, which caused his death from 
myocardial infarction.  The physician added that the records 
did not substantiate the presence of ongoing peripheral 
vascular disease of the lower extremities.  The physician 
found that the objective findings of the VA examination dated 
in 2002, actually controverted the presence of peripheral 
vascular disease of any significance in that there were no 
reported symptoms of claudication, the lower extremity pulses 
were normal, and the legs were without any objective findings 
of vascular insufficiency.  The physician added that he did 
not find any medical evidence which linked the service-
connected condition(s) to the cause of the Veteran's death.  
There is no competent (medical opinion) evidence to the 
contrary.  The Board also notes that on May 2002 VA 
neurological examination, the examiner opined that the 
Veteran's intermittent claudication was not related to 
arteriosclerosis.  It is not shown that the service connected 
disabilities singly, or combined, contributed substantially 
or materially to cause the Veteran's death.  Notably, the 
intermittent claudication, bilateral hearing loss, 
hemorrhoids, posterior neck sebaceous cyst, and low back pain 
are not shown to have affected a vital organ or to have had a 
debilitating effect so as to have rendered the Veteran less 
capable of resisting his death-causing disease.

As a result, there is simply no persuasive medical evidence 
of record supporting appellant's beliefs that the Veteran's 
death was attributable to his service in the military or that 
a service-connected disability contributed to his death; as a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination, 
herself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, little probative weight can be assigned 
to her statements, in light of the absence of any 
corroborating evidence supporting her assertions, such as 
written statements from the Veteran's medical providers 
confirming her assertions, along with a rationale or medical 
documentation supporting such assertions.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of Veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).

In conclusion, the competent evidence of record fails to 
establish service connection for the cause of the Veteran's 
death.  As there is a preponderance of the evidence against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


